Citation Nr: 1518936	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-39 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for service-connected prostate cancer, status post radical retrograde prostatectomy (hereinafter prostate cancer residuals).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the December 2008 rating decision characterized the Veteran's November 2008 claim as entitlement to eligibility to Dependents' Educational Assistance.  However, the Veteran's claim was submitted shortly after an October 2008 rating decision that granted him a 100 percent rating for prostate cancer residuals, on the grounds that his medical records showed active cancer.  Moreover, the Veteran asserted that his prostate cancer residuals would not improve and would likely degrade further, and his claim was accompanied by private treatment records to that effect.  Additionally, the Veteran's correspondence throughout the appeal period has consistently focused on why he believes the rating for his prostate cancer residuals should be permanent and total, and has not raised issues with his other service-connected disabilities or a specific request for Dependents' Educational Assistance.  See, e.g., December 2008 statement, May 2009 Notice of Disagreement, and September 2010 VA Form 9.  In light of these circumstances, the Board has recharacterized the issue on appeal as stated on the cover page.

Pursuant to the Veteran's request, a Travel Board hearing before a member of the Board was scheduled for November 2014.  However, in a November 2014 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
FINDINGS OF FACT

1.  The Veteran's prostate cancer residuals are manifested by urine leakage requiring the use of absorbent materials changed 4 times per day; increased urinary frequency typified by a voiding interval during the day between 1 and 2 hours, and nighttime awakening to void 5 or more times; symptoms of obstructed voiding including marked slow stream, weak stream, and decreased force of stream; and chronic gross hematuria.  

2.  The Veteran's prostate cancer residuals, while permanent, have not been shown to be so severe as to render him totally incapacitated, permanently helpless or bedridden, or impaired to a similar degree, nor have the residuals been shown to make it impossible for the Veteran to follow a substantially gainful occupation.  


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for prostate cancer residuals is not warranted.  38 C.F.R. §§ 3.340, 4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

This case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, VA has no duty to assist a Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent evaluation or, with less disability, where the requirements of paragraph 16, page 5 of the rating schedule are present (i.e., TDIU), or where, in pension cases, the requirements of paragraph 17, page 5 of the schedule are met.  38 C.F.R. § 3.340(a)(2) (2014).

VA regulations provide that permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of each eye, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b) (2014).

Prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling while the disease is present and for six months after the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).  After that, if there is no local reoccurrence or metastasis of the cancer, residuals of the service-connected genitourinary disease is rated as a voiding dysfunction or renal dysfunction, based upon whichever is the predominant residual symptom.  38 C.F.R. § 4.115b, DC 7528 (2014).  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2014).

Under 38 C.F.R. § 4.115a (2014), renal dysfunction will be awarded a noncompensable (0 percent) disability rating where the Veteran has albumin and casts with a history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted where the Veteran has albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted where the Veteran has constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted where the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8 mg%, or; generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  A 100 percent rating is warranted where the Veteran requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding.  A 20 percent rating is for assignment when the disability requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  There are no criteria for a rating higher than 60 percent.  38 C.F.R. § 4.115a (2014).

Urinary frequency is rated 10 percent disabling when there is a daytime voiding interval between 2 or 3 hours or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent rating contemplates a daytime voiding interval of less than one hour or awakening to void 5 or more times per night.  There are no criteria for a rating higher than 40 percent.  38 C.F.R. § 4.115a (2014),

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, or decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2014).  There are no criteria for a rating higher than 30 percent.

Analysis

The Veteran filed a claim for service connection for prostate cancer in February 2008.  An April 2008 rating decision granted service connection for prostate cancer, status post radical retrograde prostatectomy.  

The Veteran was provided a VA examination in September 2008 to determine the existence and severity of any residuals from the prostate cancer.  The examiner noted that it was at least as likely as not that the Veteran's prostate cancer was active, reasoning that the Veteran's prostate-specific antigen had increased progressively since August 2007.  September 2008 VA Examination Report, pg. 7.  
Consequently, an October 2008 rating decision increased the Veteran's rating to 100 percent, effective the date of his service connection claim.  The rating decision indicated that six months following completion of treatment, residual disability would be determined by findings from a VA examination conducted at that time.  It further stated that since there was a likelihood of improvement, the assigned rating was not considered permanent and reiterated that it was subject to a future review examination.

An October 2008 report from Dr. W. C. indicated that the Veteran had biochemical failure with PSA of 1.4 Nanograms (ng) per milliliter (mL).  Dr. W. C. reported that he had discussed the Veteran's urinary symptoms and that salvage radiation therapy would not improve them.  He added that the Veteran's urinary symptoms would likely stay the same or possibly increase due to radiation side effects.  See Dr. W. C. note, pg. 2.  

In his November 2008 claim, the Veteran reported his recent diagnosis of biochemical failure and his resultant radiation therapy.  On the basis of Dr. W. C.'s statement regarding his urinary symptoms, the Veteran requested a permanent and total rating for his prostate cancer.  In December 2008, he stated his urinary symptoms caused him to wake up 4 to 5 times per night to go to the bathroom, and that he visited restrooms frequently whenever he was away from his house.  He also reported that his condition had worsened and that he believed it would continue for the rest of his life.

An undated treatment record from Dr. W. C. noted that the Veteran had completed salvage radiation therapy in December 2008.  He stated that the Veteran continued to have a significant amount of urinary symptoms, and that his American Urological Association (AUA) score was 23, indicative of severe symptoms.  Dr. W. C. further noted that the Veteran understood that his urinary symptoms resulting from prostate surgery and radiation therapy could last well into the future.  

A June 2009 letter from the Veteran's urologist Dr. C. Y. stated that the Veteran's post-operative symptoms of urge had not changed in many years, and were not expected to change "EVER" after radiation therapy.  

VA medical records show than in August 2009, the Veteran's PSA was undetectable, and that in May 2010, it was less than 0.1 ng/mL.  

Records from Dr. S. W., a non-VA urologist, show that in August 2009, the Veteran reported occasional incontinence and that he did not wear a pad but did drip occasionally.  In September 2009, Dr. S. W. stated that the Veteran did not appear to have any recurrence of prostate cancer.  In December 2009, the Veteran reported continued urgency, frequency, and transient incontinence.  The Veteran was placed on Toviaz in addition to his Terazosin, Atenolol, and Amlodipine, medications to help with overactive bladder symptoms.  In March 2010 the Veteran's symptoms had not improved, and he was prescribed Gelnique cream, a medication to assist with bladder difficulties.  In June 2010, Dr. S. W. indicated the Veteran's PSAs had been normal.  He also reported that the Veteran felt he was "doing relatively well and can live with [his] mild incontinence."  

In a September 2010 statement, the Veteran reported he continued to have urine leakage, urinary incontinence that required changing a pad 2 to 4 times per day, urge incontinence, urination on an hourly basis all day, and voiding 5 to 6 times per night.

The Veteran was scheduled for a review examination for his prostate cancer in August 2013, but failed to appear.  A March 2014 rating decision proposed to reduce the Veteran's rating for prostate cancer residuals from 100 percent to 0 percent.  In response, the Veteran indicated he was unable to attend the examination as he was out of the state but asked to have the examination rescheduled.

The Veteran was afforded a VA examination in June 2014.  The Veteran reported persistent urinary dysfunction.  The examiner noted that the Veteran's cancer was in remission.  The examiner also reported that the Veteran had voiding dysfunction with urine leakage requiring the use of absorbent materials changed 4 times per day, as well as increased urinary frequency, typified by a voiding interval during the day between 1 and 2 hours, and nighttime awakening to void 5 or more times.  The voiding dysfunction also caused symptoms of obstructed voiding including slow stream, weak stream, and decreased force of stream, all of which were described as "marked."  The examiner noted the Veteran had chronic gross hematuria and several episodes of gross bloody urine since completing radiation that were likely post-radiation residuals.  The examiner stated that the Veteran's condition affected his work in that it required him to be close to bathroom facilities and wear absorbent materials.  He added that the Veteran was able to perform all activities of daily living independently, as well as all sedentary and physical work tasks.

In a July 2014 rating decision, the RO reduced the disability rating for the Veteran's prostate cancer residuals was reduced from 100 percent to 60 percent, based on of the evidence of record and the June 2014 VA examination report.  To date, the Veteran has not filed a Notice of Disagreement with the July 2014 rating decision.

The Board acknowledges the statements of the Veteran and his physicians regarding the persistence of the symptoms of his prostate cancer residuals, including urine leakage, increased frequency, and obstructive voiding, as well as hematuria.  Notwithstanding the indefinite nature of these symptoms, the Veteran's prostate cancer residuals are rated as 60 percent disabling, the highest available rating based on voiding dysfunction.  Even conceding the permanence of the Veteran's urinary symptoms, absent a return of the underlying prostate cancer, his disability cannot be evaluated as "total" pursuant to the rating schedule.  

As indicated above, total disability exists where the impairment of the mind or body is sufficient to render it impossible for the average person to follow substantially gainful occupation.  The types of disability pictures contemplated by the regulations, as noted above, include those in which there is a permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of each eye, or becoming permanently helpless or bedridden.  The June 2014 examiner stated that the Veteran's condition only affected his work in that it required him to be close to bathroom facilities and wear absorbent materials.  Indeed, the examiner found that the Veteran was able to perform all activities of daily living independently, as well as all sedentary and physical work tasks.  Taking as granted all of the Veteran's contentions regarding the severity of his urinary symptoms, as well as the objective medical evidence of record, the Veteran's prostate cancer residuals do not rise to the level of being "total" in nature.  

Although the Veteran's prostate cancer was rated as 100 percent disabling from February 7, 2008 until November 11, 2014, that was by operation of the pertinent rating criteria, which allow for a 100 percent rating when there is active cancer.  The Veteran's cancer went into remission, thus it was no longer active. Put another way, the prostate cancer itself is not permanent.  That is why when the cancer is no longer active, the disability is rated based on any residuals.  For this Veteran, those residuals pertain to voiding dysfunction.  Such residuals are rated based on frequency and leakage problems, as noted above, which have a maximum schedular rating of 60 percent.  The Veteran has not presented with residuals that are outside those contemplated by the rating schedule for his disability.  In short, despite the fact that the Veteran has permanent residuals of cancer, there is no evidence that they are totally disabling in nature when compared to the criteria established by regulation.  
Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Veteran is not entitled to a permanent and total disability rating for prostate cancer residuals.  


ORDER

Entitlement to a total and permanent disability rating for prostate cancer residuals is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


